Citation Nr: 0604821	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for immune system 
difficulties, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a left arm tremor, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint and 
back pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from August  1989 to 
June 1992.  The veteran had service in the Southwest Asia 
Theater of Operations during the Persian Gulf Conflict from 
April 1991 to July 1991

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating action of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for left arm 
tremor, irritable bowel syndrome, and multiple joint and back 
pain, all to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
suffers from immune system difficulties.


CONCLUSION OF LAW

Service connection for immune system difficulties is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from immune 
system difficulties that were incurred in or as a result of 
service, to include as due to an undiagnosed illness. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Furthermore, service connection may also be established for a 
veteran who exhibits objective indications of a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf war, or to 
a degree of 10 percent or more not later than December 31, 
2006.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  Compensation 
for such disability may only be paid if, by history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

Turning to the medical evidence, the service medical records 
(SMRs) are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for, any immune 
system difficulties during service.

The relevant post-service medical records include private 
medical records from 2000 to 2002, and various VA medical 
records, including clinical records and examination reports, 
from 2002 to 2004.  None of these post-service medical 
records show that the veteran has been diagnosed with any 
disease, deficiency, or disability affecting his immune 
system.  

The most recent medical evidence of record is the May 2004 VA 
Gulf War examination report, which notes that the veteran's 
medical records and claims file were reviewed.  The examiner 
did not note any history of immune system difficulties, and 
no such immune system difficulties were discerned upon 
medical evaluation.  

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for immune system difficulties, to include as due 
to an undiagnosed illness, is not warranted.  The Board 
reaches this conclusion because in order for service 
connection to be awarded, the veteran must be found, by 
medical evidence, to have a current disability related to 
service.  As there is no medical evidence that the veteran 
suffers from immune system difficulties, service connection 
therfore cannot be awarded.

The Board has considered the veteran's written statements and 
the statement of his accredited representative, which have 
been submitted in support of his contention that he currently 
suffers from immune system difficulties.  However, these 
statements are not competent medical evidence he currently 
suffers from immune system difficulties.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board 
understands that the veteran believes he suffers from immune 
system difficulties, but there is simply no medical evidence 
to support his contention.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
immune system difficulties, to include as due to an 
undiagnosed illness.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2002 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The Board further notes that veteran was again advised of his 
VCAA rights by letters dated in June 2002 and October 2002,  
These notices informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In response to these VCAA notices, 
private medical records and VA medical records were obtained 
and associated with the claims file, and VA examinations were 
conducted to evaluate the veteran's claim.  In the Board's 
view, the medical evidence is sufficient to decide the claim 
and the decision is unfavorable to the claim. 

The Board also notes that by a July 2003 Statement of the 
Case (SOC), the veteran was again informed of his VCAA 
rights.  Under the totality of the circumstances, the Board 
finds that the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this claim on appeal.  


ORDER

Entitlement to service connection for immune system 
difficulties, to include as due to an undiagnosed illness, is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon review 
of the record in light of the requirements of the VCAA and 
other statutory and regulatory requirements regarding 
jurisdiction, the Board finds that additional evidentiary and 
procedural development is necessary to fully and fairly 
adjudicated the issues of entitlement to service connection 
for left arm tremor, irritable bowel syndrome, and for 
multiple joint and back pain, all to include as due to an 
undiagnosed illness.    

In regard to the issue of service connection for a left arm 
tremor, to include as due to an undiagnosed illness, the 
Board notes the May 2004 VA Gulf war examination report 
explains that the veteran was seen by VA neurology in 
September 2002 to evaluate the veteran's left arm tremor, 
which apparently included an evaluation by Chief of 
Neurology, Dr. Berman.  The May 2004 VA examination report 
refers extensively to these September 2002 neurology records.  
However, a review of the claims file reveals that no VA 
neurology records from September 2002 have been associated 
with the claims file.  In accordance with 38 U.S.C.A. 
§ 5103A(c)(2), VA must fulfill its duty to assist the veteran 
and obtain these relevant records and associate them with the 
claims file, as such records may address the nature, 
etiology, and severity of the claimed left arm tremor.  This 
is necessary in order to properly adjudicate the claim under 
the VCAA.

The Board also notes that in July 2004, the RO rendered a 
rating decision, which, in pertinent part, denied the 
following:  service connection for irritable bowel syndrome, 
to include as due to undiagnosed illness; and service 
connection for multiple joint back pain, to include as due to 
undiagnosed illness.  While these issues were included in the 
contemporaneously issued Supplemental Statement of the Case 
(SSOC), these particular issues had not been adjudicated by 
the RO prior to the issuance to July 2004 rating decision and 
SSOC.  In July 2005, within one year of the issuance of the 
July 2004 rating decision, the veteran's accredited 
representative submitted a document entitled as an "Informal 
Hearing Presentation," expressing disagreement with the July 
2005 RO decision.  The RO, however, has not produced the 
statement of the case on this issue as is required by 
38 C.F.R. § 19.26 (2005).  The Board finds the July 2005 
"Informal Hearing Presentation," sufficient to meet the 
requirements of a notice of disagreement pursuant to 
38 C.F.R. § 20.201 (2005).  While the Board may not exercise 
jurisdiction on claims in the absence of a properly perfected 
appeal, the issues of entitlement service connection for 
irritable bowel syndrome, to include as due to undiagnosed 
illness; and service connection for multiple joint back pain, 
to include as due to undiagnosed illness, must be remanded 
for the issuance of a Statement of the Case (SOC).  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain the relevant VA 
neurology records dated in September 2002 
evaluating the veteran's claimed left arm 
tremor, including any clinical or 
physical examination records prepared by 
Dr. Berman, Chief of Neurology.

2.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim of entitlement to service 
connection for immune system 
difficulties, to include as due to an 
undiagnosed illness.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


